             Case 3:20-cv-05910-LB Document 52 Filed 09/18/20 Page 1 of 8




 1 MICHAEL W. BIEN – 096891                               THOMAS R. BURKE – 141930
     VAN SWEARINGEN – 259809                              DAVIS WRIGHT TREMAINE LLP
 2   ALEXANDER GOURSE – 321631                            505 Montgomery Street, Suite 800
     AMY XU – 330707                                      San Francisco, California 94111-6533
 3   ROSEN BIEN                                           Telephone:    (415) 276-6500
     GALVAN & GRUNFELD LLP                                Facsimile:    (415) 276-6599
 4   101 Mission Street, Sixth Floor                      Email:        thomasburke@dwt.com
     San Francisco, California 94105-1738
 5   Telephone:    (415) 433-6830                         DAVID M. GOSSETT – Admitted Pro Hac Vice
     Facsimile:    (415) 433-7104                         DAVIS WRIGHT TREMAINE LLP
 6   Email:        mbien@rbgg.com                         1301 K Street N.W., Suite 500 East
                   vswearingen@rbgg.com                   Washington, D.C. 20005-3366
 7                 agourse@rbgg.com                       Telephone:    (202) 973-4216
                   axu@rbgg.com                           Facsimile:    (202) 973-4499
 8                                                        Email:        davidgossett@dwt.com
   KELIANG (CLAY) ZHU – 305509
 9 DEHENG LAW OFFICES PC
   7901 Stoneridge Drive #208
10 Pleasanton, California 94588
   Telephone:    (925) 399-5856
11 Facsimile:    (925) 397-1976
   Email:        czhu@dehengsv.com
12
   ANGUS F. NI – Admitted Pro Hac Vice
13 AFN LAW PLLC
   502 Second Avenue, Suite 1400
14 Seattle, Washington 98104
   Telephone:    (773) 543-3223
15 Email:        angus@afnlegal.com

16 Attorneys for Plaintiffs
17                                        UNITED STATES DISTRICT COURT

18                       NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

19
20 U.S. WECHAT USERS ALLIANCE,                             Case No. 3:20-cv-05910-LB
   CHIHUO INC., BRENT COULTER,
21 FANGYI DUAN, JINNENG BAO, ELAINE                        REPLY IN SUPPORT OF PLAINTIFFS’
   PENG, and XIAO ZHANG,                                   RENEWED MOTION FOR
22                                                         PRELIMINARY INJUNCTION
                            Plaintiffs,
23                  v.                                     Judge:    Hon. Laurel Beeler
                                                           Date:     September 19, 2020
24 DONALD J. TRUMP, in his official capacity               Time:     1:30 p.m.
     as President of the United States, and                Crtrm.:   Remote
25 WILBUR ROSS, in his official capacity as
     Secretary of Commerce,                                Trial Date:       None Set
26
                            Defendants.
27
28
     [3617503.1]                                                              Case No. 3:20-cv-05910-LB
                   REPLY IN SUPPORT OF PLAINTIFFS’ RENEWED MOTION FOR PRELIMINARY INJUNCTION
             Case 3:20-cv-05910-LB Document 52 Filed 09/18/20 Page 2 of 8




 1                                               INTRODUCTION
 2                  Defendants’ continue to ignore major issues central to this Court’s decision and
 3 have replied with a reformulation of prior arguments that changes nothing. Among the
 4 major issues not rebutted, or in some instances even addressed, in Defendants’ Opposition
 5 are the following:
 6                  1.     The WeChat EO and the Secretary’s Identification are and must be
 7 interpreted as a total ban on the use of the WeChat app by plaintiffs and all users in the
 8 United States.
 9                  2.     The WeChat Ban will effect and harm only the Chinese American
10 community and is motivated by President Trump’s continued efforts to blame China for
11 the pandemic and the recession rather than taking responsibility for his own failures.
12                  3.     WeChat is a unique super app that Chinese Americans are dependent on for
13 multiple communication and other functions, protected by the First Amendment, especially
14 in the pandemic. This is especially true for people with low literacy in English and for
15 communications with friends and family in China.
16                  4.     Defendants do not respond to plaintiffs’ demonstration that the Secretary’s
17 Identification did not cure the vagueness claim.
18                  As to the arguments Defendants do address, their rhetoric cannot hide the fact that
19 they are largely rehashing points they have already made. Below we address a few of the
20 specific arguments Plaintiffs raise in their opposition. But the bottom line is that it remains
21 the case that the government will, effective Sunday, bar all use of WeChat in the United
22 States; that doing so will run roughshod over the First Amendment rights of U.S. users of
23 the app and is otherwise unlawful; and that the balance of harms here plainly favors
24 plaintiffs, who merely ask at this time that the Court preserve the status quo to allow for
25 full briefing on the validity of the government’s actions.
26
27
28
     [3617503.1]
                                                        1                     Case No. 3:20-cv-05910-LB
                   REPLY IN SUPPORT OF PLAINTIFFS’ RENEWED MOTION FOR PRELIMINARY INJUNCTION
             Case 3:20-cv-05910-LB Document 52 Filed 09/18/20 Page 3 of 8




 1 I.               PLAINTIFFS ARE LIKELY TO SUCCEED ON THEIR FIRST
                    AMENDMENT CLAIMS AND HAVE PRESENTED SERIOUS QUESTIONS
 2                  GOING TO MERITS
 3                  Defendants cannot credibly argue that there are not at least serious questions that go
 4 to the merits of Plaintiffs’ First Amendment claims, which merely requires that Plaintiffs
 5 show “colorable First Amendment claim.” Warsoldier v. Woodford, 418 F.3d 989, 1001
 6 (9th Cir. 2005).1 Indeed, the Government’s statements that the Executive Order will ban
 7 all use of WeChat effective on Sunday confirms Plaintiffs’ worst fears. See Dkt. 45 at 2.
 8 The Government does not dispute that, if permitted to take effect, the EO and
 9 Identification will prohibit an unprecedented amount of protected First Amendment
10 activity and shut down an entire platform for speech. See Mot., Dkt. 17 at 21-25 (stating
11 that “[n]early everything that happens on WeChat is protected First Amendment activity,”
12 including but not limited to personal associations, worship, political speech, professional
13 speech, and commercial speech). Even without “deciding what level of scrutiny should
14 apply,” the Court can comfortably conclude that there are “serious First Amendment
15 questions” and grant preliminary relief. Viacom Int’l, Inc. v. FCC, 828 F. Supp. 741, 743
16 (N.D. Cal. 1993).
17                  Defendants do not deny that they make distinctions based on national origin and
18 instead acknowledge that the WeChat EO disproportionately burdens Chinese-Americans
19 and their ability to speak. See Opp., Dkt. 22 at 36-37. This is precisely the type of
20 prohibited content-based restriction that “[distinguishes] among different speakers,
21 allowing speech by some but not others.” Citizens United v. Fed. Election Comm’n, 558
22 U.S. 310, 340–41 (2010). The EO singles out WeChat users (i.e., predominantly Chinese-
23 Americans) as the only group subject to speech restrictions, exactly as the law at issue in
24 Citizens United prohibited corporations from engaging in political speech due to their
25
26   1
     Nor should the Court be persuaded by the Government’s argument that it is “prejudiced
   with its response due in three hours” by Plaintiffs’ use of the sliding-scale standard for
27 preliminary injunctions when the standard was briefed in the original motion, see Mot.,
   Dkt. 17 at 23, and again in the reply, in responding to Defendants’ briefing, see, e.g., Dkt.
28 28 at 12-13.
     [3617503.1]
                                                        2                     Case No. 3:20-cv-05910-LB
                   REPLY IN SUPPORT OF PLAINTIFFS’ RENEWED MOTION FOR PRELIMINARY INJUNCTION
             Case 3:20-cv-05910-LB Document 52 Filed 09/18/20 Page 4 of 8




 1 corporate identify. Id. at 340. Further, Defendants still cannot rebut evidence that the EO
 2 is based on racial animus and the need to garner political favor.
 3                  The Government fully recognizes the extent to which Plaintiffs rely on WeChat but
 4 hopes that the Court will simply ignore the breadth of the EO and the amount of speech it
 5 burdens. Other social media applications cannot connect Plaintiffs to the same networks or
 6 communities. Further, courts that analyze whether ample alternative avenues exist do not
 7 ask why there are so few alternatives. Defendants fail to establish that there are ample
 8 alternative avenues, even if this Court conclusively decides that intermediate scrutiny is
 9 the right standard to apply.
10                  As previously argued, the other Winters factors also weigh in favor of Plaintiffs.
11 See Mot., Dkt. 17 at 35-40. It is indisputable that the potential loss of any First
12 Amendment freedoms is irreparable harm. See Warsoldier, 418 F.3d at 1001-02 (“[U]nder
13 the law of this circuit, a party seeking preliminary injunctive relief in a First Amendment
14 context can establish irreparable injury sufficient to merit the grant of relief by
15 demonstrating the existence of a colorable First Amendment claim.”) (quotation marks
16 omitted). And the balance of the hardships and the public interest weigh clearly in the
17 Plaintiffs’ favor after considering the imminent infringement of Plaintiffs’ First
18 Amendment rights in the face of ambiguous and unsubstantiated national security
19 concerns. See Sammartano v. First Judicial Dist. Court, in & for Cty. of Carson City, 303
20 F.3d 959, 974 (9th Cir. 2002), abrogated on other grounds (“Courts considering requests
21 for preliminary injunctions have consistently recognized the significant public interest in
22 upholding First Amendment principles.”). To preserve the status quo and Plaintiffs’ First
23 Amendment rights, this Court must issue an injunction. See, e.g., Index Newspapers LLC
24 v. City of Portland, No. 3:20-CV-1035-SI, 2020 WL 4220820, at *9 (D. Or. July 23, 2020)
25 (granting TRO because plaintiffs raised serious First Amendment questions).
26                  Finally, after conceding that the EO will result in a complete ban of WeChat, the
27 Government’s insistence that its “actions do not burden substantially more speech than
28 necessary” (Opp. at 7) rings hollow. Never before has an administration banned an entire
     [3617503.1]
                                                        3                     Case No. 3:20-cv-05910-LB
                   REPLY IN SUPPORT OF PLAINTIFFS’ RENEWED MOTION FOR PRELIMINARY INJUNCTION
             Case 3:20-cv-05910-LB Document 52 Filed 09/18/20 Page 5 of 8




 1 social media platform – that is indisputably the primary platform of communications needs
 2 for a minority community – with such discriminatory animus and haste.
 3 II.              DEFENDANTS’ DEFINITIONS OF PROHIBITED TRANSACTIONS ARE
                    NOT COMMITTED TO AGENCY DISCRETION
 4
                    Having previously argued that Plaintiffs should have waited to challenge the EO
 5
     until the Secretary issued his definitions of prohibited transactions, Defendants now claim
 6
     that the question of whether these definitions comply with the clear statutory limits on
 7
     Defendants’ authority is beyond the scope of judicial review. It is not. Notably absent
 8
     from Defendants’ argument is any reference to statutory language suggesting that this
 9
     question is committed to agency discretion. As Plaintiffs demonstrated in their Reply
10
     brief, the language Defendants previously cited for this argument in fact proves the
11
     opposite. See Reply at 7:27 – 8:12. Defendants’ new cases in support of this argument are
12
     simply inapposite, because Plaintiffs are not challenging the validity of a decision to
13
     withhold enforcement, the allocation of a lump-sum budget appropriation, or an agency’s
14
     refusal to reconsider a prior decision based on alleged material error. Rather, Plaintiffs
15
     argue that Defendants exceeded the authority granted to them by a statutory provision that
16
     explicitly states that “[t]he authority granted to the President by this section does not
17
     include the authority to regulate or prohibit, directly or indirectly,” personal
18
     communications or the exchange of information or informational materials. 50 U.S.C. §
19
     1702(b)(1), (3). Courts have considered in the past whether Defendants exceeded the
20
     authority delegated to them by the IEEPA, see Reply at 8:8-12, and Defendants have
21
     offered no plausible reason why this Court should do otherwise.
22
23
     III.           DEFENDANTS FAIL TO SUBSTANTIATE THEIR NATIONAL SECURITY
24                  HARMS
25                  The government again stresses the purported national security implications of this
26 case—now calling them “of the highest importance,” Opp. at 5; see also id. at 3-4, 13. But
27 wishing does not make it so, and certainly does not substitute for an actual evidentiary
28
     [3617503.1]
                                                        4                     Case No. 3:20-cv-05910-LB
                   REPLY IN SUPPORT OF PLAINTIFFS’ RENEWED MOTION FOR PRELIMINARY INJUNCTION
             Case 3:20-cv-05910-LB Document 52 Filed 09/18/20 Page 6 of 8




 1 showing to demonstrate this to the Court.2 As we explained in our earlier reply brief (Dkt.
 2 28 at 8-9), almost none of the “evidence” to which the government cites—the same
 3 evidence it cited in its prior opposition (Dkt. 22 at 4-13)—has anything specifically to do
 4 with WeChat. See Dkt. 28 at 9 n.7.
 5                  The government also stresses the fact that Congress has not “invoked” its authority
 6 to block the President’s action pursuant to the IEEPA. Opp. at 7. That is true, but besides
 7 the point: It remains the case that Congress specifically limited that presidential authority
 8 to bar personal communications by means of the invocation of a (purported) national
 9 emergency. 50 U.S.C. § 1702(b)(1); see also id. at (b)(2)-(3). It is that statutory
10 prohibition on which plaintiffs rely.
11                  Finally, the government repeatedly argues that this Court must simply defer blindly
12 to its invocation of national security interests. See Opp. at 3; see also id. at 13. But that is
13 simply not the law. As the Ninth Circuit has explained, courts “are free to review whether
14 the actions taken pursuant to a national emergency comport with the power delegated by
15 Congress.” United States v. Spawr Optical Research, Inc., 685 F.2d 1076, 1080-81 (9th
16 Cir. 1982). Or as the Supreme Court has framed the point, “it is error to suppose that
17 every case r controversy which touches on foreign relations lies beyond judicial
18 cognizance.” Japan Whaling Ass’n v. American Cetacean Soc., 478 U.S. 221, 230
19 (1986).3
20                  Here, especially given the profound First Amendment issues raised by this case, the
21 Court reasonably can and should determine whether the government’s purported national
22 security interests have any factual basis, or instead are merely political cover for actions
23 taken for the President’s political advantage.
24
     2
25   At the Court’s hearing earlier today (Dkt. 46), the government referred to a purported
   classified threat assessment related to WeChat. Notably, there is no reference—even
26 redacted—to such classified material, or to a request to produce such material in camera,
   in the government’s actual filing.
27 3 Nor should this Court feel bound otherwise by Trump v. Hawaii, see Opp. at 3, in which
   the Court was bound by rational basis review—a more deferential standard than what is
28 applicable here. See Hawaii, 138 S. Ct. 2392, 2422 (2018).
     [3617503.1]
                                                        5                     Case No. 3:20-cv-05910-LB
                   REPLY IN SUPPORT OF PLAINTIFFS’ RENEWED MOTION FOR PRELIMINARY INJUNCTION
             Case 3:20-cv-05910-LB Document 52 Filed 09/18/20 Page 7 of 8




 1 IV.              PRELIMINARY INJUNCTIVE RELIEF IS NECESSARY TO AVOID
                    FURTHER HARMS
 2
                    Defendants suggest that Plaintiffs have shifted to now contending irreparable harm
 3
     from losing connection with friends, family, congregants, business partners, and political
 4
     contacts, but Plaintiffs’ Motion adequately addresses these concerns. Defendants
 5
     incorrectly argue that “Plaintiffs’ supplemental motion fails to even attempt to distinguish
 6
     cases” in Defendants Opposition. See Plaintiffs’ Reply, Dkt. 28 at 18-19 (distinguishing
 7
     Defendants’ cases). It is also incorrect that Plaintiff Peng’s complaints “stem primarily
 8
     from fear about the effect of the Order” on her mental health service recipients. Opp. at
 9
     12. Those concerns are valid, but regardless Plaintiff Peng’s concerns are also about
10
     MHACC, the mental health organization that she founded and built to serve the mental
11
     health needs of her community are sufficient harms in and of themselves.
12
     V.             THE BALANCE OF HARDSHIPS AND THE PUBLIC INTEREST WEIGH
13                  HEAVILY IN PLAINTIFFS’ FAVOR
14                  Defendants rely on vague, conclusory, and unsupported assertions of “compelling
15 national and foreign policy concerns,” and point to the same cases that they relied on in
16 their original Opposition brief (Dkt. 22). Opp. at 13. However, those cases are
17 distinguished in part by the fact that they relied on substantial evidence of a national
18 security or foreign policy threat. See Dkt. 28 at 19-20; page 5-6, supra. Defendants
19 additionally cite Stagg P.C. v. U.S. Dep't of State, 158 F. Supp. 3d 203, 207 (S.D.N.Y.),
20 but, that case is inapposite as it involved classified and unclassified technical data that was
21 not approved for public release. Id. at 210. Similarly, Def. Distributed v. U.S. Dep't of
22 State, 121 F. Supp. 3d 680, 689, 696 (W.D. Tex. 2015) involved restrictions of the export
23 of “defense articles,” and there, the court concluded “Plaintiffs have not shown a
24 substantial likelihood of success on the merits of their claim under the First Amendment.”
25 Here, there is simply no evidence that any of Plaintiffs’ communications threaten the
26 United States’ national security or foreign policy interests. On the other hand, Plaintiffs
27 have demonstrated irreparable harm through uncontested evidence.
28
     [3617503.1]
                                                        6                     Case No. 3:20-cv-05910-LB
                   REPLY IN SUPPORT OF PLAINTIFFS’ RENEWED MOTION FOR PRELIMINARY INJUNCTION
             Case 3:20-cv-05910-LB Document 52 Filed 09/18/20 Page 8 of 8




 1 VI.              A NATIONWIDE INJUNCTION IS APPROPRIATE
 2                  Defendants cite California v. Azar for the proposition that a nationwide injunction
 3 should not issue. However, “[u]nlike the plaintiffs in California v. Azar… the [Plaintiffs]
 4 here ‘do not operate in a fashion’ that permits neat geographic boundaries.” E. Bay
 5 Sanctuary Covenant v. Trump, 950 F.3d 1242, 1282–83 (9th Cir. 2020) (affirming
 6 nationwide injunction against new rule adopted by Department of Justice and Department
 7 of Homeland Security, in combination with presidential proclamation). Here, the
 8 Defendants ask that an injunction be limited to Plaintiffs, Dkt. 22. at 40, but that is not a
 9 workable alternative form of injunction because—as Plaintiffs have demonstrated and
10 Defendants have not contested—Plaintiffs would be left to only use WeChat to
11 communicate with each other. Such a solution would not provide relief to remedy
12 Plaintiffs’ harms from a nationwide WeChat ban.
13 DATED: September 18, 2020                        Respectfully submitted,
14                                                  ROSEN BIEN GALVAN & GRUNFELD LLP
15
                                                    By: /s/ Michael W. Bien
16                                                      Michael W. Bien
17
                                                    Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28
     [3617503.1]
                                                        7                     Case No. 3:20-cv-05910-LB
                   REPLY IN SUPPORT OF PLAINTIFFS’ RENEWED MOTION FOR PRELIMINARY INJUNCTION
